                  Case 19-51047-BLS              Doc 30         Filed 01/15/21      Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                                      Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC, et                                      Case No. 17-12560 (BLS)
al.,1
                                                                            (Jointly Administered)
                           Debtor

MICHAEL GOLDBERG
                                                                            Adv. Proc. No.: 19-51047 (BLS)
                           Plaintiff.
                            vs.
JAY N. BROWN
                           Defendant.


                                         AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

ALISON MOODIE, being duly sworn, deposes and says:

1. I am employed as a Senior Case Manager Epiq Class Action and Claims Solutions, Inc.,2 the

    claims and noticing agent in the above-captioned proceeding. Our business address is 777

    Third Avenue, New York, New York 10017. I am over the age of eighteen years and am not

    a party to the above-captioned action.




1        The Remaining Debtors and the last four digits of their respective federal tax identification number are as
         follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
         LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
         California 91423.


2        Epiq Class Action and Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.



                                                          -1-
               Case 19-51047-BLS         Doc 30       Filed 01/15/21     Page 2 of 4




2. On January 5, 2021, I caused to be served the “Order Assigning Adversary Proceeding to

   Mediation and Appointing Mediator,” dated January 5, 2021, [Docket No. 28] by causing

   a true and correct copy to be enclosed securely in separate postage pre-paid envelopes and

   delivered via first class mail to those parties listed on the annexed Exhibit A (a defendant party).

3. All envelopes utilized in the service of the foregoing contained the following legend:

   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF

   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”


                                                                       /s/ Alison Moodie
                                                                       Alison Moodie
 Sworn to before me this
 6th day of January, 2021
 /s/ Regina Amporfro
 Notary Public, State of New York
 No. 01AM6064508
 Qualified in Bronx County
 Commission Expires September 24, 2021




                                                -2-
Case 19-51047-BLS    Doc 30     Filed 01/15/21   Page 3 of 4




                    EXHIBIT A




                          -3-
                                                  Case 19-51047-BLS   Doc 30     Filed 01/15/21   Page 4 of 4

Name          Address1                 Address2         Address3               Address4               City           State   Zip

JAY N BROWN   1000 FOURTH ST STE 580                                                                  SAN RAFAEL     CA      94901
JAY N BROWN   10 SANDPIPER CIRCLE                                                                     CORTE MADERA   CA      94925




Page 1 of 1
